Citation Nr: 0519010	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for traumatic 
arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for 
post-traumatic stress disorder (PTSD), asbestosis, and 
traumatic arthritis.

In April 2004, the Board remanded the case to the RO to 
obtain additional records from the Social Security 
Administration (SSA).  See Murincsak v. Derwinski, 
2 Vet. App. 363, 372-73 (1992).  The remand was via the 
Appeals Management Center (AMC) in Washington, D.C.  The AMC 
obtained these records, continued to deny the claims, and 
returned the case to the Board for continuation of appellate 
review.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence does not establish the veteran has PTSD 
attributable to a stressor during his military service.

3.  Asbestosis was not shown to be present during service, 
and there is no competent medical evidence that the veteran 
now has asbestosis attributable to his military service.

4.  Pain and swelling of the right hand from trauma sustained 
during service was acute and transitory and resolved without 
chronic residual disability; arthritis was not manifested 
within the first post-service year; and there is no competent 
medical evidence that the veteran now has arthritis involving 
any joint, including on the basis of trauma, that is 
attributable to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Traumatic arthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records (SMRs) show the veteran complained of 
sore throat, in March 1967, and the assessment was an upper 
respiratory infection (URI).  In August 1967, a complaint of 
sore throat was again attributed to an URI; the lungs were 
clear to physical examination.  

In July 1968, the veteran was seen at a service department 
clinic.  He reported that he fell on his right hand the month 
before, striking his third right metacarpophalangeal joint.  
Clinical inspection showed joint tenderness, with pain on 
flexion and extension; there was minimal, diffuse swelling.  
X-rays of the finger were within normal limits.  The 
impression was synovitis.  In February 1970, the veteran 
complained of nasal congestion, sore throat, cough, and chest 
pain.  The throat and chest were clear to physical 
examination; no diagnosis was rendered; Ornade and Cepacol 
lozenges were provided.  



An examination was performed in February 1970 for service 
separation.  The veteran then denied shortness of breath, 
pain or pressure in the chest, or chronic cough.  He also 
denied nervous trouble of any sort.  As well, he made no 
reference to traumatic injuries, including injuries to the 
hands, arms or elbows.  The respiratory system normal to 
physical examination, and chest x-ray was negative.  No 
musculoskeletal or psychiatric defects were noted.  There 
were no complaints, findings or treatment of any stab wounds 
in service medical records.  

Medical records were received in May 2002 from Charleston 
Area Medical Center indicating the veteran's treatment at 
that facility in July 1998 for conditions that are not the 
subjects of this appeal.  In a review of systems, he denied 
any history of asthma or bronchitis.  

Received in June 2002 were reports of the veteran's treatment 
at St. Joseph Hospital and Tri-County Health Clinic.  In 
April 1996, he complained of productive cough; the chest was 
clear to auscultation; the assessment was bronchitis.  Chest 
x-rays, performed in April 1996, April 1998, and July 1998, 
were normal.  The veteran presented at a clinic in October 
2000, complaining that his throat felt as if it were on fire 
and that his lungs hurt.  It was found that the chest was 
clear.  The assessment was pharyngitis.  In February 2001, he 
complained of sinus and head congestion and productive cough.  
The lungs were clear to clinical inspection.  The impression 
was bronchitis.  A chest x-ray, performed in April 2002, was 
normal.  

The private treatment notations also indicate that the 
veteran, in April 2002, complained of aching in his arms, 
legs and hands that he attributed to arthritis pain.  He 
reported taking a medication to manage his cholesterol and 
believed that he might be having a reaction to that 
medication.  Physical examination revealed a small amount of 
puffiness of the hands and fingers.  There was good range of 
motion of the fingers, wrists and upper extremities or lower 
extremities.  No erythema, edema, effusion or synovial 
thickening of joints was detected.  The assessments were 
arthralgias; and possible adverse reaction to lipid-lowering 
agents.  

The veteran was also seen at a private medical facility on 
April 12, 2002, complaining of cough.  He admitted to some 
hemoptysis, but denied shortness of breath.  The lungs were 
clear to physical examination.  The assessment was lower 
respiratory tract infection.  Subsequent treatment entries 
reflect continued respiratory complaints, with physical 
examinations showing that the lungs were clear.  On April 15, 
2002, the assessment was improving lower respiratory tract 
infection.  On April 24, 2002, the assessment was persistent 
hemoptysis after recent respiratory infection.  On May 8, 
2002, the veteran reported a cough and hoarseness, but denied 
a recurrence of hemoptysis.  The assessment was 
viral laryngitis.  

Ina statement received in June 2002, the veteran described 
his alleged exposure to asbestosis while in service.  He 
related that he served abroad the USS Northampton, starting 
around September 1967.  He reported that he mostly worked 
below decks, where his duties involved a lot of cleaning, 
painting and chipping paint.  He indicated that the air was 
full of dust and that he ate and slept in areas where dust 
had blown and accumulated.  He pointed out that asbestos was 
always in the air from broken insulation around pipes, 
especially in the laundry area where he worked.  He noted 
that asbestos dust was stirred up during the ship's firing 
practice when its 5-inch guns were fired.  He stated he had 
continued problems with his lungs after service, and in 1973, 
coughed up a mass of gray, white fibrous matter about the 
size of a fifty-cent piece.  He remarked that he still 
experienced chest pain and congestion; that he coughed a lot; 
and that he had shortness of breath.  He denied postservice 
exposure to asbestos and emphasized that he did not smoke.  

In a statement received in February 2003, the veteran 
described experiences in service he regarded as stressors 
resulting in PTSD.  He related that he took care of returning 
men, in bad shape, at a naval hospital where he was stationed 
from about March to September 1967.  He indicated that 
patients had arms and legs missing.  He also stated that he 
was raped five times while aboard the USS Northampton during 
the first three months he was on that ship and related he was 
stabbed in early May 1968.  

In the statement received in February 2003, the veteran also 
claimed that he had traumatic arthritis related to military 
service.  He mentioned that he fell through a hatch, about 20 
feet down, while aboard ship, apparently sustaining injury to 
his hands, arms and elbows.  He related that he was given 
very painful injections of cortisone between his fingers to 
treat the residuals of the injury.  

A disability determination of the SSA shows the veteran was 
found disabled, according to SSA criteria, as of April 1998.  
The primary diagnosis was bladder cancer; the secondary 
diagnosis was coronary artery disease.  Medical records from 
non-VA treatment providers accompany the SSA disability 
determination.  In July 1999, the veteran complained of right 
shoulder pain and lower thoracic back pain.  Tenderness about 
the several portions of the shoulder joint and about T-11 was 
detected on physical examination.  The assessment was 
possible arthritis, and the examiner requested x-ray 
examination of affected areas.  X-rays of  the right shoulder 
showed no evidence of fracture or dislocation.  No 
significant degenerative change was seen.  X-rays of the 
thoracic spine were normal, except for mild degenerative 
change, at several levels, with mild osteophyte formation.  
There was no evidence of fracture.  A September July 2001 
treatment entry indicates that the veteran was placed on 
Prozac for depression.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in May 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claims, and essentially notified the claimant 
of the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
And, as mentioned, VA also obtained his SSA records.  There 
is no indication that other Federal department or agency 
records exist that should be requested.  Records from non-VA 
medical sources have also been obtained.  The claimant was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claims so that VA 
could help him by getting that evidence.  He also was advised 
what evidence VA had requested and notified in the SOC and 
SSOC what evidence had been received.  There is no indication 
that any pertinent evidence was not received, which is 
obtainable.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 



Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as indicated, the May 2002 letter 
from the RO advising the claimant of his rights in VA's 
claims process predated the RO's August 2002 decision 
initially adjudicating his claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held, however, in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is substantially identical.  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  And the Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the May 2002 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to the claims.  The 
May 2002 VCAA letter requested him to provide or identify any 
evidence to support his claims for service connection.  So a 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him/her, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

With respect to the VCAA letter of May 2002, the claimant was 
requested to respond within 30 days.  38 C.F.R. § 3.159(b)(1) 
(2004) was invalidated by the United States Court of Appeals 
for the Federal Circuit in Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. September 2003).  The offending regulatory language 
suggested that an appellant must respond to a VCAA notice 
within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.



Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).



If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
C.F.R. § 3.304(f)(3).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  



Analysis

PTSD

There is no disputing the veteran did not engage in combat; 
he readily acknowledges this.  Consequently, since his 
reported stressors are not combat related, his lay testimony, 
by itself, will not be sufficient to establish the alleged 
stressor.  Accordingly, the Board must determine whether 
service records or other independent credible evidence 
corroborate the alleged stressors.  And, as indicated, VA is 
not required to accept the veteran's uncorroborated account 
of a stressor.

The veteran identifies as a stressor that he was involved in 
caring for Marines who had lost limbs, presumably casualties 
of the Vietnam War.  Service personnel records confirm the 
veteran completed training as a medical technician, and it 
appears that he performed medical duty for several months at 
a naval hospital.  He also claims as stressors that he was 
raped several times aboard ship and also that he was stabbed.  
With respect to the claimed stab wound, there is no report of 
such an occurrence in service medical records.  However, for 
the sake of argument, the Board shall assume the occurrence 
of these claimed stressors.  

Regardless of this, though, even assuming the veteran 
experienced the stressors that he alleges, the medical 
evidence currently of record still does not indicate that he 
now has PTSD as a result of those events.  No clinician has 
diagnosed PTSD.  And a diagnosis of PTSD is a threshold 
minimum requirement for granting service connection, proof 
that he has the condition claimed (i.e., PTSD).  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See also 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes.  As well, see Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  

For these reasons, the claim for service connection for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Asbestosis

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 
21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (Jan. 31, 1997).  Also, an opinion 
by VA's Office of General Counsel (OGC) discussed the proper 
way of developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 
13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).



The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  Rating 
specialists must develop any evidence of asbestos exposure 
before, during and after service.  A determination must be 
made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  M21-1, part VI, para. 
7.21(d)(1).

A review of the record shows the veteran experienced several 
episodes of respiratory symptoms during service, but these 
symptoms were attributed to an upper respiratory infection 
(URI).  His lungs were evaluated as normal at all times 
during service, and no lower respiratory tract disorders were 
identified.  Lower respiratory tract conditions, including 
bronchitis, were first objectively confirmed starting in 
1996, more than 25 years after he had completed military 
service.  

There is no medical opinion in the record relating any post-
service lower respiratory tract conditions, even if now 
chronic, to the veteran's military service.  Moreover, and 
this is especially noteworthy, no clinician has found that 
any of the veteran's post-service respiratory conditions is 
symptomatic of asbestosis.

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Here, there is simply no competent medical 
evidence that the veteran currently has asbestosis - much 
less attributable to any event or occurrence of his military 
service.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking claimed asbestosis to his military service.  
There is no indication from the record that he has medical 
training or expertise.  And as a layman, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  



The Board has taken note of the veteran's statement 
discussing circumstances of asbestos exposure aboard ship.  
He is competent to state that he was exposed to asbestos in 
service because this is an occurrence or phenomenon that is 
capable of lay observation.  See, Lanyo v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay evidence is competent to establish 
features or symptoms of injury or illness).  However, his 
assertion that he now has asbestosis that is attributable to 
his military service amounts to an opinion about a matter of 
medical causation.  And as alluded to earlier, as a layman, 
he simply is not qualified to render a diagnosis or a 
probative opinion concerning medical causation.

For these reasons, the claim for service connection for 
asbestosis must be denied.  In reaching this determination 
that service connection is not warranted for asbestosis, the 
Board has again been mindful of the doctrine of the benefit 
of the doubt.  

Traumatic Arthritis

A review of the record discloses a single episode of trauma 
to the right hand while in the military, but X-ray 
examination showed no fracture or dislocation of the fingers.  
The veteran did not require hospitalization or surgery for 
treatment of his right hand, nor does the record show that he 
received cortisone injections in this hand because of any 
residual symptoms following the right hand trauma.  
There also were no documented recurrences of right hand 
problems during service.

Although the veteran now recalls falling about 20 feet 
through a hatch aboard ship, his service medical records, 
which do not mention any such incident, do not objectively 
substantiate this recollection.  There also is no 
substantiation in his service medical records that he 
sustained trauma to any joint other than the third 
metacarpophalangeal joint of his right hand.  In particular, 
service medical records are negative for documented trauma to 
his right shoulder or to his mid-back or thoracic spine 
region.  

Tenderness about the right shoulder and a segment of the 
thoracic spine was first reported in 1999, while arthralgia 
or joint pain involving the hands was first reported in 2002.  

Arthritis of the right shoulder was suspected, though not 
confirmed, on X-ray examination, while X-rays revealed mild 
degenerative changes of the thoracic spine.  There was, 
however, no X-ray evidence of remote fracture or dislocation, 
suggesting past trauma.  In any event, joint symptoms 
involving the hands, right shoulder and thoracic spine were 
first documented about 30 years after the veteran completed 
military service, and thus a point in time long after the 
one-year presumptive period for arthritis that might involve 
any of these joints.  Additionally, there is no medical 
opinion otherwise linking any current pathology of the hands, 
right shoulder or thoracic spine to an event or occurrence of 
the veteran's military service.

In sum, any right hand symptoms the veteran experienced in 
service were acute and transitory and resolved without 
producing chronic residual impairment.  Also, even if he 
sustained trauma to his upper extremities during service, as 
claimed, there still is no competent medical evidence that he 
now has chronic disability of any joints of the upper 
extremities stemming from the alleged trauma.  

The evidence in favor of finding that any current joint 
disorder is attributable to service consists solely of his 
the veteran's own unsubstantiated allegations.  But as 
alluded to earlier, as a layman, he simply is not qualified 
to render a diagnosis or a probative opinion concerning 
medical causation.  

For these reasons, the claim for service connection for 
traumatic arthritis must be denied.  In reaching its 
determination that service connection is not warranted for 
traumatic arthritis, the Board has again been mindful of the 
doctrine of the benefit of the doubt.  




ORDER

Service connection for PTSD is denied.

Service connection for asbestosis is denied.

Service connection for traumatic arthritis is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


